Blackfoed, J.
This was an action of debt brought by David Hazard, assignee of James Conwell, against James Halsey. The defendant moved the Circuit Court to dismiss the suit for want of a declaration. The plaintiff thereupon, by leave of the Court, though the evidence was objected to, proved the following facts: Ten days before the then term of the Court, a promissory note and assignment, with a praecipe in the cause, were delivered to the deputy clerk, with instructions to file the note in lieu of a declaration. No notice of the filing of the note was given to the defendant. The note and assignment were as follows: “$328. Due James Conwell or order $328, ninety days after date, with six per cent, interest. "Value received. December 1, 1836. James Halsey.” “For value received, I assign the within note to David Hazard. November 10,1838. James Conwell.” Upon this evidence, the Court ordered the clerk to mark the note as filed at the time it was proved to have been delivered to his deputy, and overruled the motion to dismiss the suit. The defendant afterwards pleaded nil debet; the cause was submitted to the Court; and judgment rendered for the plaintiff.
There is no ground for reversing this judgment. The objection to the evidence, noticed in the record, was correctly overruled, and the order respecting the marking the note as filed, &c., is unobjectionable. The note and assignment in full were a sufficient cause of action, under the statute, without a declaration.
W. W. Wich, for the plaintiff.
J. Byman, for the defendant.
Per Curiam.—The judgment is affirmed with five per cent. damages and costs.